Citation Nr: 0831295	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service connected lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran was a member of the Illinois Army National Guard, 
and he served on active duty from September 1986 to December 
1986, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the and increased (compensable) disability 
rating for service-connected lumbar strain. 

The veteran, through his representative, has raised 
additional issues that have not yet been fully addressed by 
the RO, to include a reopened claim of service connection for 
a sinus disability and an argument regarding the timely 
filing of a substantive appeal of a November 1993 decision.  
These issues are referred to the RO for appropriate action.

Based in part on the allegation of an outstanding appeal of a 
1993 decision, the veteran filed a motion for advancement on 
the docket in July 2008.  The motion was denied by the Board 
in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for further development and compliance 
with VA's duty to notify under the Veterans Claims Assistance 
Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) has interpreted the duty to notify in the context of 
claims for increased evaluation, as here.  Section  5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The May 2005 correspondence to the veteran regarding his 
claim did not provide adequate notice of the specific 
evaluation criteria applicable to his low back disability.  
These criteria, which the Board notes were amended effective 
in September 2003, include measurements of range of motion 
and findings which the veteran would not meet merely through 
a showing of general worsening of his disability.  Remand is 
required to provide adequate notice under Vazquez-Flores, 
supra.

Further, current medical findings are required for proper 
consideration of the severity of the low back disability.  
The veteran was examined in May 2005, over three years ago, 
and has submitted private medical evidence of treatment for a 
worsening back condition since that time.  Examination is 
required to describe the current status of the low back 
disability.  The Board notes that the most recent private 
treatment report includes a diagnosis of a new back 
disability, and an opinion is required regarding whether this 
is related to the service-connected lumbar strain.  In 
connection with this, the RO must seek to obtain complete 
private medical records for review in connection with the 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008)), 
to include notice of the evaluation 
criteria for Diagnostic Codes 5237 and 
5243 (current).

2.  The veteran should be asked to provide 
a properly executed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for all private doctors or 
medical providers who have treated him in 
connection with low back problems.  
Specifically, the veteran should be asked 
for releases for the Dreyer Medical Clinic 
and Dr. Jeffrey Clark.  The veteran should 
be also informed that he may also submit 
the records directly to VA.

Upon receipt of such releases, the RO 
should take all reasonable steps to obtain 
complete private medical records from the 
identified providers. 

3.  The veteran should then be scheduled 
for a VA spine examination.  The examiner 
should review the claims file in 
connection with the examination.  The 
examiner is asked to identify all 
currently diagnosed back disabilities, and 
to opine as to whether any such current 
back disabilities are related to the 
veteran's service-connected lumbar strain.  
The examiner should specifically comment 
on the presence of degenerative disc 
disease and its relationship, if any, to 
the lumbar strain.  A complete description 
of all functional impairment related to 
the service-connected disability is 
requested.  A rationale for all opinions 
expressed is required.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and should 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the increased rating claim on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and should provide 
the veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.    

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


